                                                                                FILED IN THE
 1                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 2
                                                                       Mar 20, 2019
 3                         UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6   APRIL C.,                                       No. 2:18-CV-00070-JTR
 7
                  Plaintiff,                        ORDER GRANTING PLAINTIFF’S
 8                                                  MOTION FOR SUMMARY
 9                       v.                         JUDGMENT
10   COMMISSIONER OF SOCIAL
11   SECURITY,
12
                  Defendant.
13
14         BEFORE THE COURT are cross-motions for summary judgment. ECF
15   Nos. 14, 16. Attorney Dana C. Madsen represents April C. (Plaintiff); Special
16   Assistant United States Attorney Franco L. Becia represents the Commissioner of
17   Social Security (Defendant). The parties have consented to proceed before a
18   magistrate judge. ECF No. 9. After reviewing the administrative record and the
19   briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s Motion for
20   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
21   REMANDS the matter to the Commissioner for additional proceedings pursuant to
22   42 U.S.C. §§ 405(g), 1383(c).
23                                    JURISDICTION
24         Plaintiff filed an application for Supplemental Security Income (SSI) on
25   June 11, 2007, Tr. 153, alleging disability since January 1, 2001 due to bipolar
26   disorder, manic depressive disorder, hepatitis C, and asthma, Tr. 158. The
27   application was denied initially and upon reconsideration. Tr. 79-82, 86-88.
28   Administrative Law Judge (ALJ) Marie Palachuk held a hearing on September 10,


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   2009 and heard testimony from Plaintiff, medical expert Margaret Moore, Ph.D,
 2   and vocational expert Deborah Lapoint. Tr. 30-71. The ALJ issued an
 3   unfavorable decision on October 14, 2009. Tr. 13-23. The Appeals Council
 4   denied review on January 14, 2011. Tr. 1-5. Plaintiff requested judicial review of
 5   the ALJ decision, and this Court entered an order remanding the case for additional
 6   proceedings on February 21, 2012. Tr. 669-71. On May 3, 2012, the Appeals
 7   Council remanded the case back to the ALJ. Tr. 676-77.
 8           The ALJ held a hearing on December 4, 2012 after hearing testimony from
 9   Plaintiff, medical expert William Spence, M.D., and vocational expert Sharon
10   Welter. Tr. 566-87. At this hearing, Plaintiff amended her date of onset to June
11   11, 2007. Tr. 569. The ALJ issued an unfavorable decision on January 15, 2013.
12   Tr. 707-21. On May 6, 2015, the Appeals Council remanded the ALJ’s January
13   15, 2013 decision to a new ALJ for additional proceedings. Tr. 727-31.
14           The case was assigned to ALJ Lori Freund who held two hearings on
15   October 1, 2015 and July 13, 2016 and heard testimony from Plaintiff, Jay Toews,
16   Ph.D., M.D., and vocational expert Anne Jones. Tr. 588-668. The ALJ issued an
17   unfavorable decision on December 22, 2016. Tr. 542-58. The Appeals Council
18   refused to assume jurisdiction over the ALJ decision on December 29, 2017, Tr.
19   487-93, making the ALJ’s December 22, 2016 decision the final decision of the
20   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §§
21   405(g), 1383(c). Plaintiff initiated this action for judicial review on February 27,
22   2018. ECF Nos. 1, 4.
23                                 STATEMENT OF FACTS
24           The facts of the case are set forth in the administrative hearing transcript, the
25   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
26   here.
27           Plaintiff was 28 years old at the date of application. Tr. 73. At application,
28   Plaintiff reported that the highest grade she completed was the tenth, Tr. 163, and


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   that she had never worked, Tr. 158. At the September 10, 2009 hearing, she
 2   testified that she completed the ninth grade and attempted to obtain her GED, but
 3   fell too far behind and quit. Tr. 50. She also testified that she did some work for a
 4   janitorial services company and a telemarketing company. Tr. 51-52.
 5                               STANDARD OF REVIEW
 6         The ALJ is responsible for determining credibility, resolving conflicts in
 7   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 8   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
 9   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
10   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
11   not supported by substantial evidence or if it is based on legal error. Tackett v.
12   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
13   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
14   another way, substantial evidence is such relevant evidence as a reasonable mind
15   might accept as adequate to support a conclusion. Richardson v. Perales, 402
16   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
17   interpretation, the court may not substitute its judgment for that of the ALJ.
18   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
19   findings, or if conflicting evidence supports a finding of either disability or non-
20   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
21   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
22   evidence will be set aside if the proper legal standards were not applied in
23   weighing the evidence and making the decision. Brawner v. Secretary of Health
24   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
25                      SEQUENTIAL EVALUATION PROCESS
26         The Commissioner has established a five-step sequential evaluation process
27   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
28   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   proof rests upon the claimant to establish a prima facie case of entitlement to
 2   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
 3   claimant establishes that physical or mental impairments prevent her from
 4   engaging in her previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
 5   cannot do her past relevant work, the ALJ proceeds to step five, and the burden
 6   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
 7   other work, and (2) the claimant can perform specific jobs which exist in the
 8   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
 9   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
10   national economy, a finding of “disabled” is made. 20 C.F.R. § 416.920(a)(4)(v).
11                           ADMINISTRATIVE DECISION
12         On December 22, 2016, the ALJ issued a decision finding Plaintiff was not
13   disabled as defined in the Social Security Act from June 11, 2007 through the date
14   of the decision.
15         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
16   activity since June 11, 2007, the date of application. Tr. 545.
17         At step two, the ALJ determined that Plaintiff had the following severe
18   impairments: obesity; learning disorder; mood disorder; generalized anxiety
19   disorder; personality disorder; and borderline intellectual functioning. Tr. 545.
20         At step three, the ALJ found that Plaintiff did not have an impairment or
21   combination of impairments that met or medically equaled the severity of one of
22   the listed impairments. Tr. 547.
23         At step four, the ALJ assessed Plaintiff’s residual function capacity and
24   determined she could perform work at all exertional levels with the following
25   nonexertional limitations:
26
           The claimant could perform, routine, and repetitive tasks at a reasoning
27         level of 2. The claimant could have superficial interaction with public
28         and coworkers and no tandem tasks could be performed. The claimant


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1         could adapt to occasional changes in the work setting. The claimant
           needs 10% additional time to adapt to changes.
 2
 3   Tr. 550. The ALJ identified Plaintiff’s past relevant work as cleaner, housekeeper
 4   and found she was unable to perform this past relevant work. Tr. 556.
 5         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 6   work experience and residual functional capacity, and based on the testimony of
 7   the vocational expert, there were other jobs that exist in significant numbers in the
 8   national economy Plaintiff could perform, including the jobs of hand packager,
 9   cleaner II, and laundry laborer. Tr. 557. The ALJ concluded Plaintiff was not
10   under a disability within the meaning of the Social Security Act from June 11,
11   2007, through the date of the ALJ’s decision. Tr. 558.
12                                          ISSUES
13         The question presented is whether substantial evidence supports the ALJ’s
14   decision denying benefits and, if so, whether that decision is based on proper legal
15   standards. Plaintiff contends the ALJ erred by (1) failing to properly address
16   Plaintiff’s symptom statements and (2) failing to properly address the medical
17   opinions in the file.
18                                       DISCUSSION1
19   1.     Plaintiff’s Symptom Statements
20         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
21         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
22
     that ALJs of the Securities and Exchange Commission are “Officers of the United
23
     States” and thus subject to the Appointments Clause. To the extent Lucia applies
24
     to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
25
     their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
26
     n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
27
     specifically addressed in an appellant’s opening brief).
28


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   statements were unreliable. ECF No. 14 at 11-12.
 2         It is generally the province of the ALJ to make determinations regarding the
 3   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
 4   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
 5   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
 6   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
 7   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
 8   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
 9   rather the ALJ must identify what testimony is not credible and what evidence
10   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
11         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
12   and limiting effects of her symptoms to be “not entirely consistent with the medical
13   evidence and other evidence in the record.” Tr. 551. The ALJ then failed to set
14   forth a single specific reason for rejecting Plaintiff’s symptom statements.
15         Defendant argues that Plaintiff’s challenge to the ALJ’s determination is
16   inadequate. ECF No. 16 at 6-7. The Court generally agrees. Plaintiff’s entire
17   argument consists of three sentences:
18
           Here, [Plaintiff]’s treating physician Dr. Mark Parsons, M.D. has
19         indicated she would be limited to sedentary work, only on a part time
20         basis. He indicates that with a combination of her physical and mental
           impairments, she would be unable to work. Therefore, there are no
21         clear and convincing reasons to disregard [Plaintiff]’s symptoms and
22         limitations.
23   ECF No. 14 at 12. This would typically be insufficient to challenge an ALJ’s
24   treatment of Plaintiff’s symptoms statements as it fails to discuss the reasons the
25   ALJ provided for rejecting the statements. See Carmickle, 533 F.3d at 1161 n.2
26   (The Court may refuse to address issues that are not argued with specificity by
27   Plaintiff.). However, the ALJ failed to provide a single, specific reason for
28   rejecting Plaintiff’s symptom statements. Again, Defendant argues that the ALJ


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   provided “clear and convincing” reasons throughout her briefing. ECF No. 16 at
 2   8-13. However, Defendant is unable to articulate these “clear and convincing”
 3   reasons. Id. Defendant asserts that the ALJ rejected Plaintiff’s symptom
 4   statements because (1) Plaintiff’s belief of her inability to perform work activity
 5   was inconsistent with the record as a whole (2) there was evidence that Plaintiff
 6   was malingering (3) the allegations were inconsistent with the medical evidence,
 7   (4) she received minimal/conservative treatment, and (5) she failed to follow
 8   treatment recommendations. Id. The ALJ never discussed Plaintiff’s belief that
 9   she could not work, the evidence of malingering, her treatment, or her failure to
10   follow treatment recommendations in reference to the reliability of her statements.
11         The ALJ referenced an elevated F-score on the MMPI “suggesting that she
12   could be exaggerating her symptoms or making a cry for help,” but failed to draw
13   any connection between the test results and the reliability of Plaintiff’s symptom
14   statements. Tr. 553. The ALJ also discussed Plaintiff’s lack of treatment at the
15   beginning of the summary of the medical evidence but failed to connect this with
16   Plaintiff’s symptom statements. Tr. 551.
17         An ALJ is required to provide reasons that are “sufficiently specific to allow
18   a reviewing court to conclude that the adjudicator rejected the claimant’s testimony
19   on permissible grounds and did not ‘arbitrarily discredit a claimant’s testimony
20   regarding pain.’” Bunnell v. Sullivan, 947 F.2d 341, 345-56 (9th Cir. 1991)
21   (quoting Elam v. Railroad Retirement Bd, 921 F.2d 1210, 1215 (11th Cir. 1991).
22   The Ninth Circuit stated that the finding in Bunnell was intended to supplement the
23   preexisting “clear and convincing” standard with the requirement that the reasons
24   provided by the ALJ must also be “specific.” Burrell v. Colvin, 775 F.3d 1133,
25   1137 (9th Cir. 2014). “The clear and convincing standard is the most demanding
26   required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th
27   Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th
28   Cir. 2002)). Therefore, without a specific finding by the ALJ that she rejected


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   Plaintiff’s statements based on Plaintiff’s belief she could not work, the MMPI, her
 2   minimal treatment, or her failure to follow treatment, these reasons amount to post
 3   hoc rationalizations, which will not be considered by the Court. See Orn v. Astrue,
 4   495 F.3d 625, 630 (9th Cir. 2007) (The Court will “review only the reasons
 5   provided by the ALJ in the disability determination and may not affirm the ALJ on
 6   a ground upon which he did not rely.”).
 7         The ALJ did conclude that “claimant’s statements concerning the intensity,
 8   persistence and limiting effect of these symptoms are not entirely consistent with
 9   the medical evidence.” Tr. 551. However, the ALJ is required to identify what
10   testimony is undermined and what evidence undermines that testimony. Lester, 81
11   F.3d at 834 (“General findings are insufficient: rather the ALJ must identify what
12   testimony is not credible and what evidence undermines the claimant’s
13   complaints.”).
14         Despite Plaintiff’s lack of argument, this case must be remanded for
15   additional proceedings because the ALJ’s discussion of Plaintiff’s symptom
16   statements lacks any specific, clear and reviewable rationale.
17   2.    Medical Opinions
18         Plaintiff argues that the ALJ failed to properly consider and weigh the
19   medical opinion expressed by Mark Parsons, M.D. ECF No. 14 at 12-13.
20         In weighing medical source opinions, the ALJ should distinguish between
21   three different types of physicians: (1) treating physicians, who actually treat the
22   claimant; (2) examining physicians, who examine but do not treat the claimant;
23   and, (3) nonexamining physicians who neither treat nor examine the claimant.
24   Lester, 81 F.3d at 830. The ALJ should give more weight to the opinion of a
25   treating physician than to the opinion of an examining physician. Orn, 495 F.3d at
26   631. Likewise, the ALJ should give more weight to the opinion of an examining
27   physician than to the opinion of a nonexamining physician. Id.
28         When a treating physician’s opinion is not contradicted by another


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
 2   and when an examining physician’s opinion is contradicted by another physician,
 3   the ALJ is only required to provide “specific and legitimate reasons” to reject the
 4   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
 5   met by the ALJ setting out a detailed and thorough summary of the facts and
 6   conflicting clinical evidence, stating her interpretation thereof, and making
 7   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
 8   required to do more than offer her conclusions, she “must set forth [her]
 9   interpretations and explain why they, rather than the doctors’, are correct.”
10   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
11         Plaintiff argues that Dr. Parsons’ opinion should have been given controlling
12   weight over the opinions of the medical experts Dr. Spence and Dr. Belzer because
13   these opinions did not qualify as substantial evidence. ECF No. 14 at 13. Once
14   again, Plaintiff’s argument leaves the Court wanting. Plaintiff simply asserts that
15   the opinion should be given controlling weight without challenging the ALJ’s
16   reasons for rejecting the opinion. Id. However, since the case is being remanded
17   for the ALJ to make a new determination regarding Plaintiff’s symptom
18   statements, the ALJ will readdress all the medical opinions in the file upon remand.
19                                        REMEDY
20         Plaintiff urges the Court to apply the credit-as-true rule and remand this case
21   for an immediate award of benefits. ECF No. 14 at 13-14.
22         The decision whether to remand for further proceedings or reverse and
23   award benefits is within the discretion of the district court. McAllister v. Sullivan,
24   888 F.2d 599, 603 (9th Cir. 1989). Under the credit-as-true rule, where (1) the
25   record has been fully developed and further administrative proceedings would
26   serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons
27   for rejecting evidence, whether claimant testimony or medical opinion; and (3) if
28   the improperly discredited evidence were credited as true, the ALJ would be


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   required to find the claimant disabled on remand, we remand for an award of
 2   benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). Even when the
 3   three prongs have been satisfied, the Court will not remand for immediate payment
 4   of benefits if “the record as a whole creates serious doubt that a claimant is, in fact,
 5   disabled.” Garrison, 759 F.3d at 1021.
 6         Here, Plaintiff failed to articulate any viable argument to overcome the
 7   ALJ’s determination. The record as a whole in this case creates serious doubt that
 8   Plaintiff is, in fact, disabled. However, due to the ALJ’s failure to articulate a
 9   single reason for rejecting Plaintiff’s symptom statements, the case is remanded for
10   a new de novo hearing before a new ALJ.
11                                      CONCLUSION
12         Accordingly, IT IS ORDERED:
13         1.     Defendant’s Motion for Summary Judgment, ECF No. 16, is
14   DENIED.
15         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
16   GRANTED.
17         The District Court Executive is directed to file this Order and provide a copy
18   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
19   and the file shall be CLOSED.
20         DATED March 20, 2019.
21
22                                _____________________________________
                                            JOHN T. RODGERS
23                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 10
